Title: To George Washington from Arthur St. Clair, 11 January 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Morris Town Jany 11th 1781
                        
                        I was favored last Night with a Letter from the Comittee of Congress dated the 9th Instant by which I am informed
                            that the Mutineers were on their March to Trenton, that matters wore a favourable Aspect with regard to them and  have more great Hopes that every thing woud be accomodated in an amicable Manner. But
                            as there is no mention made of the Principals I fear Governor Reeds Proposals must be the Basis of it; which amounts to a
                            Disolution of the Line. I have indeed heard that they have gone farther and consented that such Officers as are most disagreeable to
                            them shall be left out—but this Part of it I cannot credit.
                        The Ennemy have made no Movement, trusting I suppose to the Effect of their Proposals which have been rejected
                            and the Persons employed by Sir Henry Clinton arrested, and I am informed tried and condemned—midst the Stain the Mutiny
                            has brought upon them this Instance of Attachment to their Country shone forth with peculiar Lustre.
                        I have this Moment a Letter from Colonel Barber which informs that the Ennemy are about to return to their
                            former Quarters--the Accounts brought by a Person who escaped from Staten Island, and cannot be much depended
                            on—He is at present at Chatham with the Detachment and is desirous to return as soon
                            as may be, to  his Camp as the Soldiers are all provided in Cloathing & no Troops
                                remain on this Station it will be necessary to remove the Stores from this Place for small as they are the loss would befelt.
                        In anxious Expectation to receive your Excellency’s orders. I am with the greatest Esteem and Respect Sir your
                            most obedient Servant
                        
                            Ar St Clair
                        
                        
                            The Contractor for this County has just informed me that no further Dependance
                                is to be put on this County for Provision, and the Commissary has not a single Pound of wheat on hand.
                        

                    